Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	This Office action is responsive to the amendment filed on 11/04/2021. As directed by the amendments: claim 18 is amended, claims 1-16 and 20-22 are canceled and claims 23-39 are withdrawn. Thus, claims 17-19 are presently under consideration in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 17 is rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Crandell (2003/0164645).
For claim 17, Crandell teaches a method of providing welding-type power (fig.2) (abstract) comprising: 
 	receiving battery power (20 as shown in fig.3) (examiner notes that fig.2 was typo and examiner has corrected to show the correct figure 3 and par.18 clearly explains figure 3)(par.18, lines 1-10 “battery bank”);
 	converting the battery power to welding-type power (110 converter the battery power as shown in fig.3) (par.31, lines 1-5); and 
 	converting the battery power to ac auxiliary power (180 as shown in fig.3) (par.31,lines 5-11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crandell (2003/0164645) in views of Albrecht et al (2005/0109748).
For claim 18, Crandell teaches all the limitation as previously set forth except for controlling the converting the battery power to welding-type power to provide at least one of a CV weld output, a CSC weld output, and an AC weld output.
Albrecht teaches, similar welding power system, controlling (13 as shown in fig.2) the converting the battery power to welding-type power to provide at least one of a CV weld output, a CSC weld output, and an AC weld output (par.67, lines 4-8 and par.70, lines 1-5, converter enables to provide constant voltage to be supplied to welding output).
It would have been obvious to one ordinary skill in the art to modify the welding system of Crandell to include controller with CV weld as taught by Albrecht for purpose of controlling operation of the welding-type apparatus according to at least one of a plurality of operating modes (Albrecht, par.14).
 	For claim 19, Crandell teaches all the limitation as previously set forth except for removing and reinserting the battery, wherein the battery is removable.

It would have been obvious to one ordinary skill in the art to modify the welding system of Crandell to include removing and reinserting the battery as taught by Albrecht for purpose of controlling the output voltage or current according to a selected welding-type process (Albrecht, par.8).

Response to Amendments/Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive.
Applicant argues that Crandell does not teach converting the battery power to ac auxiliary power and welding power. However, examiner respectfully disagrees with applicant because Crandell teaches, as shown in fig.2, the terminal at (element 195 as shown in fig.2) which is the output of the battery (25 as shown in fig.2) is connected to the inverter (110 as shown in fig.2) at the input in (112 as shown in fig.2) for the purpose of transforming direct current (DC) electricity to alternating current (AC) and power inverter input terminal 112 is not affected by AC circuit loading at power inverter output terminal 114, provided that the AC circuit loading falls within a predetermined range. Therefore, Crandell teaches claim limitation. Furthermore, examiner invites the applicant for interview if needed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761